IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         December 30, 2009
                                     No. 09-20004
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

WILLIAM ANTONIO QUINTANILLA-QUINTANILLA, also known as William
Quintanilla, also known as William Antonio Quintanilla, also known as William
A Quintanilla,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 4:08-CR-99-ALL


Before DAVIS, SMITH, and HAYNES, Circuit Judges.
PER CURIAM:*
       The Federal Public Defender (FPD) appointed to represent William
Antonio Quintanilla-Quintanilla moved for leave to withdraw and has filed a
brief in accordance with Anders v. California, 386 U.S. 738 (1967). Quintanilla-
Quintanilla filed a response. Thereafter, the FPD filed as supplemental letter
brief, and Quintanilla-Quintanilla filed no further response. Our independent



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 09-20004

review of the record, counsel’s brief and supplemental letter brief, and
Quintanilla-Quintanilla’s response discloses no non-frivolous issue for appeal.
Quintanilla-Quintanilla’s claim of duress is unsupported by any evidence and
contradicted by the record, and his complaints about his sentence do not raise
a non-frivolous issue given the standard of review and the colloquy in the record.
Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5 TH C IR. R. 42.2.




                                        2